PETITION TO REHEAR.
Wilkes, J.
A petition to rehear in this case urges that at least the estate of John A. Hart should be held liable, not only for the misrepresentations made by him to complainant, but also because he suppressed the conmersation between himself and Ivins in regard to the bonds at the Read House.
A practical difficulty is encountered, at the very threshold of this contention, in the fact that there is no evidence that any false representations were made to complainant by John A. Plart, or any facts were withheld from him by John A. Hart. This arises out of the fact that complainant’s testimony is the only testimony on this point, and it was by *77the Court excluded so far as it affected the estate of John A. Hart.
The testimony of Ivins as to what occurred between himself and John A. Hart at the Read Blouse is contradictory to other statements made by him to W. H. Hart, and indefinite in its character, and somewhat contradictory in itself.
It does not appear that he told Hart the bonds were invalid for any particular reason, certainly not for the reason for which they were declared invalid afterward, but simply that they would be contested and probably successfully resisted.
The real ground .of their invalidity was not then divulged, or even known, so far as this record shows, and Ivins’ statement, at best, was only an opinion as to the probable result of a future contest.
It is by no means clear when this conversation took place. Presumably, it was before the bonds were bought by John A. Hart, and this view is sustained by the testimony of W. H. Hart and of Ivins. It is not probable that, after that transaction had been made, John A. Hart would have interested himself in any further investigations of the bonds. It is evident that the communications actually made by Ivins, whatever they were as a matter of fact, did not deter Hart from buying the bonds, and from this fact, as well as Ivins’ statement made but a few days before to W. H. Hart that the bonds were valid, we are constrained to believe that Ivins did not communicate any existing fact to John A. *78Hart calculated to alarm Mm about tbe validity of the bonds.
Both W. H. Hart and Baskett prove emphatically that, -when John A. Hart bought the bonds, neither he nor they, nor anyone .else, so far as they could ascertain, had any suspicion' or question of their validity.
The fact that John A. Hart bought the bonds at seventy-two and one half cents, ■ and sold them to complainant for ninety cents, is a fact developed in the record, but this is not urged as a ground of relief.
We see no reason to modify the opinion heretofore expressed, and the petition to rehear is dismissed.